Title: Notes on Conversations with Abraham Baldwin, John Brown, and John Hunter, 11 March 1798
From: Jefferson, Thomas
To: 


          Mar. 11. in conversn with Baldwin & Brown of Kentucky, Brown says that in a private company once consisting of Hamilton, King, Madison, himself & some one else making a fifth, speaking of the ‘federal  government’ ‘Oh,’ says Hamilton ‘say the federal monarchy let us call things by their right names, for a monarchy it is’
          Baldwin mentions at table the following fact. when the bank bill was under discussion in the H. of R. judge Wilson came in, & was standing by Baldwin. Baldwin reminded him of the following fact which passed in the grand convention. among the enumerated powers given to Congress was one to erect corporns. it was on debate struck out. several particular powers were then proposed. among others Rob. Morris proposed to give Congress a power to establish a National bank. Gouvernr. Morris opposed it, observing that it was extremely doubtful whether the constn they were framing could ever be passed at all by the people of America, that to give it it’s best chance however, they should make it as palateable as possible, & put nothing into it not very essential which might raise up enemies. that his collegue (Rob. Morris) well knew that ‘a bank’ was in their state (Pensva) the very watchword of party. that a bank had been the great bone of contention, between the two parties of the state from the establmt of their constn, having been erected, put down & erected again as either party preponderated; that therefore to insert this power, would instantly enlist against the whole instrument the whole of the anti-bank party in Pensva, whereupon it was rejected, as was every other special power except that of giving copy-rights to authors & patents to inventors. the general power of incorporating being whittled down to this shred. Wilson agreed the fact.
          Mr. Hunter of S. Carola who lodges with Rutledge tells me that Rutledge was explaining to him the plan they proposed to pursue as to war measures when Otis came in. Rutledge addressed Otis. now Sir says he you must come forward with something liberal for the Southern states, fortify their harbours, & build gallies, in order to obtain their concurrence. Otis said we insist on Convoys for our European trade, & Guarde costas, on which condn alone we will give them gallies & fortificns. Rutledge observed that in the event of war Mc.Henry & Pickering must go out, Wolcot he thought might remain, but the others were incapable of conducting a war. Otis said the Eastern people would never abandon Pickering, he must be retained, Mc.Henry might go. they considered together whether Genl. Pinckney wd accept the office of Secy. at war. they apprehended he would not. it was agreed in this conversn that Sewall had more the ear of the President than any other person.
        